Case: 20-10331     Document: 00515568102          Page: 1    Date Filed: 09/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 17, 2020
                                   No. 20-10331
                                                                       Lyle W. Cayce
                                                                            Clerk
   Jose Vasquez,

                                                             Plaintiff—Appellee,

                                       versus

   Justin Landon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-340


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Officer Justin Landon appeals the district court’s denial of summary
   judgment based on qualified immunity in this 42 U.S.C. § 1983 case. On the
   night of July 16, 2017, Officer Landon and several other Fort Worth Police
   Department officers responded to a call complaining that Jose Vasquez, who
   was intoxicated, was causing a disturbance and threatening his neighbor with


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10331         Document: 00515568102                Page: 2       Date Filed: 09/17/2020




                                           No. 20-10331


   a knife. Officer Landon asserts that Vasquez, standing on the grass near the
   bed of a pickup truck in the street, did not respond to Officer Landon’s
   direction to raise and show his hands. Officer Landon then employed a
   “distractionary strike” to Vasquez’s face to gain his compliance. Although
   Officer Landon said that he was concerned about the report of a knife, Officer
   Landon did not see a knife in Vasquez’s hands when he struck Vasquez. The
   paramedics arrived thereafter, and Vasquez claims his nose was broken
   during the incident.
           Vasquez filed suit claiming that Officer Landon’s strike constituted
   excessive force, and Officer Landon raised the affirmative defense of
   qualified immunity in response. Based in large part on the body camera
   footage from the scene, the district court on a motion for summary judgment
   found that a jury could reasonably conclude that Officer Landon used
   excessive force in striking Vasquez. The district court therefore determined
   that the evidence presented a genuine issue of material fact that precluded
   granting summary judgment in favor of Officer Landon based on qualified
   immunity.
           “The denial of qualified immunity on a motion for summary judgment
   is immediately appealable if it is based on a conclusion of law.” 1 However, if
   the district court’s “denial of qualified immunity rests on the basis that
   genuine issues of material fact exist,” then this Court has no jurisdiction to
   hear the interlocutory appeal and we must dismiss the appeal. 2 After
   reviewing the body camera footage, we agree with the careful memorandum
   opinion and order of the district court that genuine issues of material fact
   have been presented.



           1
             Amador v. Vasquez, 961 F.3d 721, 726 (5th Cir. 2020) (citations and internal quotation
   marks omitted).
           2
Id. (citation omitted).




                                                  2
Case: 20-10331   Document: 00515568102        Page: 3   Date Filed: 09/17/2020




                               No. 20-10331


         Accordingly, the appeal is DISMISSED.




                                    3